Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given via email by attorney Joshua Sgueo on July 12, 2022.
Claims amended as follows: 
1.	(Currently Amended)		An electronic apparatus, comprising:
a microphone;
a camera;
a memory storing an instruction and a plurality of wake-up models; and
a processor configured to control the electronic apparatus and being coupled with the microphone, the camera and the memory,
wherein the processor, by executing the instruction, is further configured to:
obtain a user image by photographing a user through the camera,
obtain user information based on the user image, 
identify a language model and an acoustic model corresponding to the user information,
identify a natural language understanding model of a plurality of natural language understanding models based on the user information,
obtain environment information based on information on an object other than the user comprised in the user image by analyzing the user image,
based on a user speech being input from the user through the microphone, recognize the user speech by using a speech recognition model, among a plurality of speech recognition models, corresponding to the user information,
obtain text data on the user speech by using the identified language model and the acoustic model,
perform a natural language understanding on the obtained text data through the identified natural language understanding model,
perform preprocessing on a speech signal comprising the user speech based on the environment information and the user information,
obtain response information on the user speech based on a result of the natural language understanding,
output a response speech on the user by inputting the response information to a text to speech (TTS) model corresponding to the user speech of a plurality of TTS models, and
identify an output method on the response information based on the user information,
wherein the plurality of wake-up models are neural network models capable of recognizing wake-up words, and trained according to user characteristics included in the user information, 
wherein the processor, by executing the instruction, is further configured to identify a wake-up word in the user speech based on a wake-up model, of the plurality of wake-up models, corresponding to the user information,
wherein each of the plurality of speech recognition models comprise the language model and the acoustic model, and
wherein the output method on the response information comprises a method of outputting the response information through a display and a method of outputting the response information through a speaker.

2.	(Cancelled) 

3.	(Currently Amended)		The electronic apparatus of claim 1
perform preprocessing by identifying a preprocessing filter for removing noise comprised in the speech signal based on the environment information, and
perform preprocessing by identifying a parameter for enhancing the user speech comprised in the speech signal based on the user information.

4.-7.	(Cancelled)

8.	(Original)	The electronic apparatus of claim 1, wherein the processor, by executing the instruction, is further configured to obtain the user information by inputting the obtained user image to an object recognition model trained to obtain information on an object comprised in the obtained user image.

9.	(Previously Presented)	The electronic apparatus of claim 1, 
wherein the memory stores a user image of a registered user matched with registered user information, and 
wherein the processor, by executing the instruction, is further configured to obtain the user information by comparing the obtained user image with the user image of the registered user.

10.	(Cancelled)

11.	(Currently Amended)		A control method of an electronic apparatus, the method comprising:
obtaining a user image by photographing a user through a camera;
obtaining user information based on the user image; 
identifying a language model and an acoustic model corresponding to the user information;
identifying a natural language understanding model of a plurality of natural language understanding models based on the user information;
obtaining environment information based on information on an object other than the user comprised in the user image by analyzing the user image;
based on a user speech being input from the user through a microphone, recognizing the user speech by using a speech recognition model, among a plurality of speech recognition models, corresponding to the user information;
obtaining text data on the user speech by using the identified language model and the acoustic model;
performing a natural language understanding on the obtained text data through the identified natural language understanding model;
performing preprocessing on a speech signal comprising the user speech based on the environment information and the user information;
obtaining response information on the user speech based on a result of the natural language understanding;
outputting a response speech on the user by inputting the response information to a text to speech (TTS) model corresponding to the user speech of a plurality of TTS models; and
identifying an output method on the response information based on the user information,
wherein the electronic apparatus comprises a plurality of wake-up models, the plurality of wake-up models being neural network models capable of recognizing wake-up words, and being trained according to user characteristics included in the user information, 
wherein the method further comprises identifying a wake-up word in the user speech based on a wake-up model, of the plurality of wake-up models, corresponding to the user information,
wherein each of the plurality of speech recognition models comprise the language model and the acoustic model, and
wherein the output method on the response information comprises a method of outputting the response information through a display and a method of outputting the response information through a speaker.

12.	(Cancelled)

13.	(Currently Amended)		The control method of claim 11
performing preprocessing by identifying a preprocessing filter for removing noise comprised in the speech signal based on the environment information; and
performing preprocessing by identifying a parameter for enhancing the user speech comprised in the speech signal based on the user information.

14.-17.	(Cancelled)

18.	(Original)	The control method of claim 11, wherein the obtaining of the user information comprises obtaining the user information by inputting the obtained user image to an object recognition model trained to obtain information on an object comprised in the obtained user image.

19.	(Previously Presented)	The control method of claim 11, 
wherein the electronic apparatus matches and stores a user image of a registered user with registered user information, and 
wherein the obtaining the user information comprises obtaining the user information by comparing the obtained user image with the user image of the registered user.

20.	(Cancelled)

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The combination of limitations described in the independent claims would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Therefore claims 1, 3, 8, 9, 11, 13 18, and 19 are allowed over the prior art on record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATHAR N PASHA/Examiner, Art Unit 2657                                                                                                                                                                                                        



/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657